Judgment was entered in the Supreme Court, May 18th 1874.
Per, Curiam.
It is not material whether the parol resale by Maus to May was enforceable before the deed from Maus to Roth on the 5th of August 1869, or fell within the operation of the Statute of Frauds. Maus did not dispute it. He received the purchase-money from May and executed the deed to Roth at May’s request and direction, and delivered it to May. When he did so the inchoate estate of May arising from the purchase and payment of the price, became complete, so far as it concerned Maus, who alone could set up the Statute of Frauds. May’s equity was liable to the execution of his creditors, and by the sheriff’s sale, made after the delivery of the deed by Maus, passed May’s title to the purchaser at the sheriff’s sale. May clearly could not deny, the effect of the sale upon the execution against him, if the deed had been made to himself instead of Roth. If the deed to Roth' made his title perfect, it enured to the benefit of May’s creditors. The only question now is, whether Roth can contest May’s title. *132It is clear lie cannot, for he was not a purchaser and paid no purchase-money. He had nothing to do with the deed or the land. It is the ordinary case of one man buying, paying the purchase-money, and taking the deed in the name of another. A resulting trust for May arose when he took the deed. Roth was a mere trustee of the title, and this title passed by the sheriff’s sale after-wards. Judgment affirmed.